   Case 7:20-cr-00014-O Document 40 Filed 06/23/20          Page 1 of 1 PageID 133



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                         WICHITA FALLS DIVISION

 UNITED STATES OF AMERICA                §
                                         §
 V.                                      §   Criminal Number: 7:20-CR-00014-O
                                         §
 MIGUEL CLEMENTO BISHOP                  §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District

Judge believes that the Findings and Conclusions of the Magistrate Judge are correct, and

they are accepted as the Findings and Conclusions of the Court.

      Accordingly, it is ORDERED that Defendant’s Motion to Reopen Detention

Hearing, ECF No. 34, is DENIED.

      SO ORDERED on this 23rd day of June, 2020.


                                             _____________________________________
                                             Reed O’Connor
                                             UNITED STATES DISTRICT JUDGE
